DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice to Applicant
2.	This communication is in response to the amendment filed 5/10/2021. Claims 1-20 are currently pending.

Allowable Subject Matter
3.	Claims 1-20 are allowed.

3.1.	The following is an examiner’s statement of reasons for allowance:
	The closest prior art, Gunn (US 2011/0119088), teaches systems and methods of a healthcare exchange system to exchange medical information, stored in different formats, between different entities. This exchange system provides a channel for the flow of information and patient records across different health care entities that may store data in different formats. The exchange system's ability to receive requests and retrieve corresponding data from various entities, along with the transformation of data from the storing format into a format specified by the requesting entity, allow a flexible and extendable healthcare information exchange system (See, for example, Gunn: abstract; ¶¶ [0004]-[0008]; FIGS. 1-2).
	The next closest prior art, Rogers et al. (US 2013/0124523), teaches a medical information navigation engine is useful in association with at least one electronic health record system. The engine decouples identifying information from clinical data from electronic health records. The clinical data includes clinical narrative having discrete data and textual data. The identifying information is stored. Additionally, the identifying information is associated with a token in the clinical data. The clinical data may then be indexed. The discrete data and the textual data in the clinical data may then be mined. Mining includes extracting at least one relevant event from the discrete data and the textual data. Next, the clinical data and identifying information may be reintegrated using the token. The event associated with the mined discrete data and textual data may then be exported. The system may also provide a validation tool for users, including clinicians, to search and view clinical data. The exported event may be used to alter treatment of a patient (See, for example, Rogers: abstract; ¶¶ [0010]-[0015]; FIGS. 1-17B).
	The prior art does not reasonably teach and/or suggest the combination of features as presented including, inter alia, “a health information exchange (HIE) scheduler that prefetches, utilizing contextual information and activity indicators for clinicians and patients, clinical data from an interoperability network of EHRs, wherein prefetching triggers indexing requests at an index engine; the index engine that maintains an index for a subset of one or more patients and satisfies the indexing requests for the subset of one or more patients; and an in-memory document cache that, in memory using a stateless infrastructure and in response to the indexing requests, stores patient-specific document sets, allows 

Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL TOMASZEWSKI whose telephone number is (313)446-4863.  The examiner can normally be reached on M-F 5:30 am - 2:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on (313)446-4858.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/MICHAEL TOMASZEWSKI/Primary Examiner, Art Unit 3686